UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2011 OR o TRANSITION report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to. Commission file number 0-33347 Ambassadors Group, Inc. (Exact name of registrant as specified in its charter) Delaware (State or Other Jurisdiction of Incorporation or Organization) 91-1957010 (I.R.S. Employer Identification No.) Dwight D. Eisenhower Building 2001 South Flint Road Spokane, WA (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code: (509) 568-7800 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. þ Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). þ Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): o Large acceleratedfiler þ Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yes þ No The number of shares outstanding of the registrant’s Common Stock, $0.01 par value, as of July 25, 2011 was 17,703,567. AMBASSADORS GROUP, INC. FORM 10-Q QUARTERLY REPORT TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item1. Financial Statements (Unaudited) Consolidated Balance Sheets 1 Consolidated Statements of Operations 2 Consolidated Statements of Comprehensive Income 3 Consolidated Statements of Cash Flows 4 Notes to Consolidated Financial Statements 5 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item3. Quantitative and Qualitative Disclosures About Market Risk 23 Item4. Controls and Procedures 23 PART II – OTHER INFORMATION Item1. Legal Proceedings 24 Item1A. Risk Factors 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item6. Exhibits 25 SIGNATURES 26 EXHIBIT INDEX PART I FINANCIAL INFORMATION Item1. FINANCIAL STATEMENTS AMBASSADORS GROUP, INC. CONSOLIDATED BALANCE SHEETS (UNAUDITED) As of June 30, 2011 and December 31, 2010 (in thousands, except share and per share data) UNAUDITED AUDITED June 30, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Available-for-sale securities and other Foreign currency exchange contracts Prepaid program costs and expenses Accounts receivable Total current assets Property and equipment, net Available-for-sale securities Intangibles Goodwill Other long-term assets 89 85 Total assets $ $ LIABILITIES Current liabilities: Accounts payable and accrued expenses $ $ Participants’ deposits Deferred tax liability Other liabilities 81 Total current liabilities Deferred tax liability Total liabilities Commitments and Contingencies (Note 9) STOCKHOLDERS’ EQUITY Preferred stock, $.01 par value; 2,000,000 shares authorized; none issued and outstanding - - Common stock, $.01 par value; 50,000,000 shares authorized; 17,712,836 and 18,255,557 shares issued and outstanding, respectively Retained earnings Accumulated other comprehensive income Stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of the consolidated financial statements. -1- AMBASSADORS GROUP, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) For the three and six months ended June 30, 2011 and 2010 (in thousands, except per-share amounts) Six months ended Three months ended June 30, June 30, Net revenue, non-directly delivered programs $ Gross revenue, directly delivered programs Gross revenue, internet and advertising Total revenue Cost of sales, directly delivered programs Cost of sales, internet and advertising Gross margin Operating expenses: Selling and marketing General and administrative Total operating expenses Operating income Other income (expense): Interest and dividend income Foreign currency and other income (expense) - Total other income Income before income tax provision Income tax provision Net income $ Weighted-average common shares outstanding - basic Weighted-average common shares outstanding - diluted Net income per share - basic $ Net income per share - diluted $ The accompanying notes are an integral part of the consolidated financial statements. -2- AMBASSADORS GROUP, INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (UNAUDITED) For the three and six months ended June 30, 2011 and 2010 (in thousands) Six months ended June 30, Three months ended June 30, Net income Unrealized loss on foreign currency exchange contracts, net of income tax benefit of $95, $718, $536, and $462 ) Unrealized gain (loss) on available-for-sale securities, net of income tax (provision) benefit of($165), $174, ($183) and $64 ) ) Comprehensive income $ The accompanying notes are an integral part of the consolidated financial statements. -3- AMBASSADORS GROUP, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For the six months ended June 30, 2011 and 2010 (dollars in thousands) Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Stock-based compensation Deferred income tax benefit Gain on foreign currency exchange contracts - Loss on disposition of property and equipment 66 Excess tax benefit from stock-based compensation Change in assets and liabilities: Accounts receivable and other assets Prepaid program costs and expenses Accounts payable, accrued expenses, and other current liabilities Participants’ deposits Net cash provided by operating activities Cash flows from investing activities: Purchase of available for sale securities Proceeds from sale of available-for-sale securities Purchase and construction of property and equipment Proceeds from sale of property and equipment 19 - Purchase of intangibles Net cash used in investing activities Cash flows from financing activities: Repurchase of Common Stock Dividend payment to shareholders Proceeds from exercise of stock options Excess tax benefit from stock-based compensation 15 Net cash used in financing activities Net decrease in cash and cash equivalents Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ The accompanying notes are an integral part of the consolidated financial statements. -4- AMBASSADORS GROUP, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 1. The Company Ambassadors Group, Inc., is a leading educational company that organizes and promotes worldwide educational travel programs for students, athletes and professionals, and provides millions of pages of online research content through www.BookRags.com. These unaudited consolidated financial statements include the accounts of Ambassadors Group, Inc. and our wholly owned subsidiaries, Ambassador Programs, Inc. (“Ambassador Programs”), BookRags, Inc. (“BookRags”), World Adventures Unlimited, Inc. (“World Adventures Unlimited”), Ambassadors Unlimited, LLC and Marketing Production Systems, LLC. All significant intercompany accounts and transactions, which are of a normal recurring nature, are eliminated in consolidation. Our operations are organized in two reporting segments, 1) “Ambassador Programs and Other,” which provides educational travel programs to students, professionals, and athletes through multiple itineraries within five travel program offerings and corporate overhead, and 2) “BookRags,” which provides online research capabilities through book summaries, critical essays, online study guides, lesson plans, biographies, and references to encyclopedia articles. 2. Basis of Presentation The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with the instructions to Form 10-Q and Article10 of RegulationS-X. Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles in the United States of America (“GAAP”), have been condensed or omitted in accordance with such rules and regulations, although management believes the disclosures are adequate to prevent the information presented from being materially misleading. In the opinion of management, all adjustments (consisting of normal recurring items) considered necessary for a fair presentation have been included. Operating results for the three and six months ended June 30, 2011 are not indicative of the results that may be expected for the year ending December31, 2011. For further information, refer to the financial statements and notes thereto included in our Annual Report on Form 10-K for the year ended December31, 2010. Certain reclassifications from 2010 amounts have been made to conform to the three and six months ended June 30, 2011 financial statement presentation with no effect on previously reported net income, retained earnings, or cash flow from operations. 3. Investments and Fair Value Measurements Fair value is defined as the price that would be received from selling an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. When determining fair value, we consider the principal or most advantageous market, and we consider assumptions that market participants would use when pricing the asset or liability, such as inherent risk, transfer restrictions, and risk of non-performance. Our financial instruments are measured and recorded at fair value. Our non-financial assets, (including: property and equipment; intangible assets; and goodwill), are measured at fair value upon acquisition and are assessed if there is an indicator of impairment. An adjustment is made to record non-financial assets at fair value only when an impairment charge is recognized. -5- AMBASSADORS GROUP, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS – (Continued) Fair value is determined for assets and liabilities and grouped into a three-tiered value hierarchy, based upon significant levels of inputs as follows: - Level 1 – Quoted prices in active markets for identical assets or liabilities. - Level 2 – Observable inputs, other than Level 1 prices, such as quoted prices in active markets for similar assets and liabilities, quoted prices for identical or similar assets and liabilities in markets that are not active, or other inputs that are observable or can be corroborated by observable market data. - Level 3 – Unobservable inputs that are supported by little or no market activity and that are significant to the fair value of the assets or liabilities. This includes certain pricing models, discounted cash flow methodologies and similar techniques that use significant unobservable inputs. The following tables detail the amortized cost, unrealized gains (losses) and fair value of available-for-sale securities by contractual maturity at June 30, 2011 and December 31, 2010 (in thousands): Classification on Balance Sheet June 30, 2011 Amortized Cost Unrealized Gains (Losses) Aggregate Fair Value Cash and cash equivalents Short-term available-for- sale securities Long-term available-for- sale securities Auction rate securities (“ARS”), less than one year $ $ ) $ $
